Title: To Thomas Jefferson from Elbridge Gerry, 12 November 1798
From: Gerry, Elbridge
To: Jefferson, Thomas


          
            Dear Sir
            Cambridge 12th Novr 1798
          
          Mr Otis, secretary of the Senate, was kind eno’ to take four letters, of which two were for yourself, & a small box with one or more Watches; & to promise a delivery of them, into your hands. the box, & some of the letters, were committed to my care by Mr Short; who accompanyed me to Havre, with an intention to embark in the Sophia, for the U States. he had provided every article for the Voyage, & sent his baggage to that place; but Madam Ro—f—lt,’s irrisistible letters, pursued him there, & changed his resolution. I presume he is now, in holy unison with her. he also delivered to me two books, & some papers of Mr Skipwith’s, for  yourself: & Monsr Latude delivered to me his memoirs, relative to his thirty five years confinement in the Bastile, with his best respects, for you. I send you the whole of these by Mr Binney: a young gentleman, who is studying law at Philadelphia. I understood, that Mr Skipwith’s papers were for recovering about £8, or 900 sterling due to him from the UStates: that he advanced the money for them: & that the detention of it, is a hard case. of this, I presume you will be able to judge; & of the proper measures & time, for obtaining justice for him—Doctor Gemm, who is no longer in the practice of physic, but still a very respectable character in Paris, presents his best respects to you. I shall be much obliged to you, for the yeas & nays of my appointment, as Envoy; & for such political information, as may be interesting to myself, in regard to the embassy. during my absence I find that I have been abused alternately by both parties: but for what, I am yet to learn. send the letter by a private hand. I remain dear Sir
          Your friend & very hume Sert
          
            E Gerry
          
        